DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ramped surfaces, tongues, and ribs must be shown or the feature(s) canceled from the claim(s). The term tongue is not used to refer to any identified drawing features. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 13, 19, 21, 23, 24, 30, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US 2011/0092915 A1).
With regard to claims 1 and 19, Olson et al. teach a grip accessory for a manual injection device, the accessory comprising: a housing comprising a generally hollow body configured to support a manual injection device therein (Fig. 3 including at least portions 101 and 102), the housing comprising: a distal portion comprising a first opening adapted to receive a manual injection device (Fig. 4 opening in the area of 106); a proximal portion defining a second opening wherein the proximal portion comprises a skin contacting surface at a proximal end of the housing (Fig. 7 opening at the end of 102 through which the needle extends) and an inner sheath located within the second opening, the inner sheath defining a third opening out of which a needle of the manual injection device can extend (Figs. 3, 4 and 7, cylindrical member 108); and an intermediate portion extending between the proximal and distal portions (Figs. 1 and 3 intermediate portion is the midpoint between of 101 and 102).
With regard to claim 3, see injection device 118, as 118 is held within the device the needle 110 necessarily extends a predetermined distance.
With regard to claim 9, see Reference Figure 1 below.

    PNG
    media_image1.png
    937
    675
    media_image1.png
    Greyscale


With regard to claim 21, see Fig. 4 and Reference Figure 1 above, the recess within 120, taken as part of the housing, confines the flange within the housing.
With regard to claim 23, see the transition from Fig. 4 to Fig. 7 ramped surface 122 guides the flange within the recess, moving it further distally into the recess.
With regard to claim 24, see Fig. 4 ratchet member 116 forms a rib which prevents lateral movement of 118.
With regard to claim 30, see Fig. 4 plunger 115, distal surface is taken as the actuation surface, dose delivered condition in Fig. 8.
 	With regard to claim 39, members 122 and 117 are taken as tongues, the space between these members is taken as the cut-outs (Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32-36, 38, 46, 47, 49, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verespej et al. (US 2014/0039406 A1) in view of Nguyen (US 2017/0157334 A1).
With regard to claim 32, Verespej et al. teach an injection device comprising: a safety device (Fig. 1 members 120 and 110) comprising: a syringe housing adapted to hold a syringe 
With regard to claim 33, see exemplary Fig. 9 of Nguyen, the locking structure of the injector shown in Fig. 12 which would be equivalent to that of Verespej et al. is at least partially surrounded by the grip accessory.
With regard to claim 34, see deflectable latching components 121 (Figs. 15, 23, and 26, [0066]).
	With regard to claims 35 and 36, see the unnumbered disc portion of the plunger proximal of 142 which interacts with 121 (Figs. 15 and 23, [0066]).
With regard to claims 38, 46, and 47, see Reference Figure 2 below, these portions extends into the housing and are taken as ribs.


    PNG
    media_image2.png
    1139
    448
    media_image2.png
    Greyscale


With regard to claim 50, Nguyen does not explicitly disclose how the inner syringe and gripping accessory are attached.  However, Nguyen indicates that after use the needle and syringe may be retracted for safety ([0056]).  The Examiner notes the syringe mechanism in Fig. 12 of Nguyen is substantially similar to that of Verespej et al. and it would follow that the flanges of the shield shown in Fig. 12 are held within the gripping housing.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the grip accessory would be moveable with the safety shield relative to the housing as Nguyen teach it is beneficial to retract the syringe and needle into the housing after use.  As combined the housing portion is interior to the shield and as shown in Verespej et al. Fig. 26 the housing moves relative to the shield to protect the needle and as combined with Nguyen this would also move relative to the grip accessory in order for the needle to remain covered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783